Title: To Thomas Jefferson from Joseph Willcox, 20 October 1801
From: Willcox, Joseph
To: Jefferson, Thomas


Sir
State of ConnecticutKillingworth Octr. 20th. 1801
My republican friends have solicited me to offer myself as a candidate for the office of Marshal of this State—and considering that the legislature has intolerantly driven me to the necessity of resigning all military rank, I am induced to waive those considerations of reserve, which might Otherwise have influenced me & to offer myself as a candidate for that Office,
However easy it might be to obtain a long list of respectable Names to sustain this Application, I prefer to rely on a direct statement, that my situation in the State is central, My habits of Attention to business established, and that my Ambition to discharge the duties of the Office (if conferred) will be equalled only by my respect for the administration, which has the power of conferring it.

I have the honor to be Sir—with the greatest respect yr very humble servant—
Joseph Willcox 2d
